EXHIBIT 24.2 POWER OF ATTORNEY BE IT KNOWN:That the undersigned, in his capacity or capacities as an officer and/or a member of the Board of Directors or both of McMoRan Exploration Co., a Delaware corporation (the “Company”), does hereby make, constitute, and appoint RICHARD C. ADKERSON, the true and lawful attorney of the undersigned with full power of substitution, to execute, deliver, and file, for and on behalf of the undersigned and in the name of the undersigned and in the capacity or capacities of the undersigned as aforesaid, a Registration Statement of the Company on Form S-8, or on such other Form as may be determined to be applicable, providing for the registration under the Securities Act of 1933 of shares of Company common stock that may be issued under the 2008 Stock Incentive Plan of the Company, and any amendment or amendments to such Registration Statement and any other document in support thereof or supplemental thereto, and the undersigned hereby grants to said attorney full power and authority to do and perform each and every act and thing whatsoever that said attorney may deem necessary or advisable to carry out fully the intent of the foregoing as the undersigned might or could do personally or in the capacity or capacities as aforesaid, hereby ratifying and confirming all acts and things that said attorney may do or cause to be done by virtue of this power of attorney. IN WITNESS WHEREOF, the undersigned has executed this power of attorney on April 28, 2008. /s/ James R. Moffett James R.
